Citation Nr: 1028036	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the scar residuals of a bayonet wound in the right upper 
quadrant.

2.  Entitlement to an initial compensable evaluation for ventral 
hernia, as residuals of a bayonet wound in the right upper 
quadrant.

3.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1969 to April 1971, including a year in Vietnam.  He was 
awarded the Combat Infantryman Badge (CIB) and the Air Medal.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
residuals of a bayonet wound and assigned an initial 
noncompensable evaluation.  

In addition, during the pendency of this appeal, the RO increased 
the rating for the bayonet injury from zero to 10 percent, 
effective from March 14, 2005 (the date of the claim).  However, 
it is presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the rating issues are as set forth on the title page of this 
decision.

The Board denied a rating in excess of 10 percent for residual 
scarring in November 2008.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims.  In September 2009, the parties filed a Joint Motion for 
Remand.  

A September 2009 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  In December 2009, the case was 
remanded for re-adjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).  The case has now been returned to the 
Board for appellate review.

Next, the RO granted the service connection for PTSD in May 2007 
and assigned a 50 percent rating effective January 11, 2007 (the 
date of the claim).  In February 2008, the Veteran filed a claim 
for a total rating based on individual unemployability (TDIU).  
In September 2008, the RO denied an increased rating for PTSD and 
also denied the TDIU claim.  

The following month, the Veteran disagreed.  He maintained that 
PTSD should be rated as 70 percent disabling at least.  
Thereafter, the RO increased the evaluation for PTSD to 70 
percent and TDIU benefits were granted effective January 11, 
2007.  However, the evidence of record does not contain any 
evidence that the Veteran has ever indicated that the newly-
assigned 70 percent for PTSD has satisfied his appeal.

As the claims file does not contain any Statement of the Case 
(SOC) issued in response to the Veteran's October 2008 NOD on the 
evaluation assigned for PTSD, the Board remands the PTSD claim 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

The issue of entitlement to an initial compensable evaluation for 
the ventral hernia residual of a bayonet wound in the right upper 
quadrant is addressed in the REMAND portion of the decision below 
and that issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The issues of entitlement to service connection for 
hearing loss and tinnitus have been raised by the record, 
but these two issues have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction either one of those two 
issues, and both issues are referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  There is objective evidence of tenderness to palpation of the 
right upper quadrant scarring, but no limitation of motion or 
functional impairment due to the right upper quadrant scarring.

2.  The right upper quadrant scarring does not measure more than 
12 square inches (sq. in.) (77 square centimeters (sq. cm.)).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for the scar residuals of a bayonet wound in the right upper 
quadrant have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7801, 7804, 7805 (2004); Fenderson v. 
West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
they were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

In this case the evidence reviewed includes the Veteran's service 
medical treatment records, VA treatment records dated between 
2005 and 2009, private treatment records dated between 1998 and 
2009, the reports of VA examinations conducted in January 2006, 
February 2009, and February 2010, and various written statements 
submitted by the Veteran and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of which 
provided that a veteran may not be rated separately for the 
described conditions.  

The Court held that the conditions were to be rated separately 
under 38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14. Esteban, 6 Vet. App. at 261.  The critical element cited 
was "that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

The Veteran contends that the severity of his right upper 
quadrant scarring is not reflected in the currently-assigned 
evaluation.  He says his bayonet wound residuals cause him pain 
and trouble with lifting overhead, twisting, turning and 
sleeping.  He has further reported that he experiences pain in 
his right hemi-thorax area and that flare-ups are caused by 
reaching, shoveling, raking, lifting more than 15 pounds, bending 
and stretching.  

He maintains that his stab wound residuals are severe enough to 
warrant an initial rating in excess of 10 percent.  Specifically, 
he has indicated that his scar is tender and painful, and that he 
is also entitled to a separate rating for non-scar residuals, 
such as underlying tissue damage and costochondritis.

The Board notes that service connection was originally granted 
for residuals of scarring of the right hemi-thorax area, 
effective from March 14, 2005, with a noncompensable rating under 
DC 7804.  In March 2006, the rating was increased to 10 percent 
under DC 7804, effective from March 14, 2005.

Review of the Veteran's VA medical treatment records reveals a 
treatment note, dated in August 2005, that documents his prior 
medical history of a stab wound to the right chest.  He reported 
that he had developed a pulling pain when doing heavy lifting.

The Veteran underwent a VA medical examination in January 2006.  
The examiner noted that, while it was unclear how deep the stab 
wound was, treatment was primary closure without surgery.  The 
Veteran's main complaint was with a bulging mass and the pain or 
pressure of the mass.  

On physical examination, there was a linear 3 cm. scar, plus 6 
one-half cm. stitch scars.  There was tenderness on palpation, 
but no adherence to the underlying tissue and the scar was not 
unstable.  The scar was superficial, not deep; there was no 
underlying soft tissue damage.  There was no area of induration 
or inflammation.  

There was no limitation of motion or loss of function due to the 
scar.  However, there was a likely incisional hernia.  An 
abdominal ultrasound revealed no abnormalities in the area of 
concern.  Examination of the abdomen by a CT scan revealed no 
evidence of abdominal wall or posttraumatic hernia.  The examiner 
diagnosed a stable stabbing wound and stated that there was no 
direct impairment.  

The Veteran underwent medical evaluations in connection with his 
claim for Social Security Administration (SSA) disability 
benefits in April 2006, and reported that he had developed 
intermittent pain in his right upper quadrant that had become 
severe and constant after he lifted a heavy object in the year 
2000.  Cardiac and abdominal work-ups were noted by the examiner 
to have been negative.  

On physical examination, the Veteran was found to be extremely 
tender over the anterior costal cartilages in the right upper 
quadrant; the pain was well localized to the lower border of 
these cartilages.  He was nontender laterally over the ribs.  The 
examiner rendered an assessment of costochondritis induced by a 
stabbing and indicated that, most likely when the Veteran lifted 
something heavy, scar tissue separated resulting in swelling.  

The Veteran underwent another medical evaluation for SSA in 
November 2007.  He complained of chronic chest pain that he 
attributed to costochondritis from a bayonet wound that hit his 
rib on the right.  On physical examination, the examiner noted 
that he had a small scar on the right thorax from the bayonet 
wound.  

The Veteran underwent MRI testing in January 2009; the clinical 
indication was a soft tissue mass overlaying and under the right 
costochondral junction.  He reported having had symptoms and pain 
for 15 years.  The clinical impression was, given the Veteran's 
history, that the MRI findings represented an area of minimal 
scarring from the prior stab wound.  This scarring measured less 
than 1 cm. in thickness.  No suspicious mass lesions were 
detected in the anterior chest wall or anterior abdomen.

The Veteran underwent another VA medical examination in February 
2009 and complained of pain (8/10) in the scar at all times.  He 
said that twisting, turning and bending would cause a spasm or 
cramping pain at a 10/10 level of pain.  He said that the pain 
would resolve after lying down for one to two hours.  

On physical examination, there was right costochondral 
tenderness, and a linear 3 cm. scar located approximately one-
half inch to one inch below the right costal margin and 
approximately two to two-and-a-half inches from the midline.  
There were 6 stitch mark scars that were less than one-half 
centimeter in size.  

There was no pain in the scar and there was no tenderness on 
light touch.  There was tenderness on palpation around a mass 
that was present around the site of the injury.  There was no 
defect noted under the scar to suggest a hernia defect.  There 
was no adherence to underlying tissue.  The texture of the scar 
was the normal texture of skin.  The scar was normal in color.  
The scar was superficial; it was not unstable.  The scar was not 
deep.  

There was no inflammation, edema or keloid formation.  There was 
no area of induration or inflexibility of the skin in the area of 
the scar.  There was no limitation of motion or other limitation 
of function caused by the scar.  The examiner rendered a 
diagnosis of a well healed stab wound with mild to moderate 
functional loss or limitation related to pain caused by the scar 
tissue.

The Veteran most recently underwent a VA medical examination in 
February 2010.  He complained of an inability to have restful 
sleep as the result of his PTSD and his chest wall pain.  He also 
complained of chronic pain in the right costal margin and 
reported having flare-ups from movement (reaching, shoveling, 
raking, lifting more than 15 pounds, bending, stretching, 
twisting) once or twice a week.  He said that these could last 
for several hours and that he had to lie down during them.  

The Veteran reported no problems with his activities of daily 
living (level I), but did report trouble with chores at home such 
as shoveling snow and yard work.  He also reported experiencing 
problems with swimming and golfing.  He said that he tried to 
avoid these activities.  

On physical examination, there was a 3 cm. X 2 cm. star shaped 
scar on the right mid anterior costal margin.  The scar was 
hypopigmented and point tender with slight elevation.  There was 
no breakdown of the skin.  The examiner stated that the scar was 
superficial, not deep; there was no underlying soft tissue 
damage.  There was no limitation of motion or function caused by 
the scar, and no inflammation, edema or keloid formation.  

The examiner diagnosed scar secondary to bayonet wound with 
chronic pain that is likely the result of scar tissue.  The 
examiner stated that the Veteran's symptoms were localized to the 
area of the scar.  The examiner further stated that there was no 
limitation of motion, no neurological impairment and no effect on 
respiration caused by the scar.  The examiner opined that it was 
not likely that the scar was the reason for the Veteran's 
unemployability and that he remained capable of his activities of 
daily living.

As of October 23, 2008, revised provisions for evaluating scars 
were enacted.  This new regulation, however, indicates that the 
revised provisions are applicable only to claims received on or 
after October 23, 2008.  Accordingly, because the Veteran's claim 
was received before that date, these revisions do not apply to 
the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, 
this appeal will be considered solely under the criteria 
effective as of the March 2005 claim for service connection.

Under the rating criteria in effect prior to October 23, 2008, 
scars, other than the head face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 sq. in. (39 
sq. cm.) warrant a 10 percent disability rating.  A 20 percent 
rating is warranted for area or areas exceeding 12 sq. in. (77 
sq. cm.), a 30 percent rating is warranted for an area or areas 
exceeding 72 sq. in. (465 sq. cm.), and a 40 percent rating is 
warranted for an area or area exceeding 144 sq. in. (929 sq. 
cm.).  38 C.F.R. § 4.118, DC 7801.

Under DC 7802 (as in effect prior to October 23, 2008), a 10 
percent rating is warranted for: scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion, 
area or areas of 144 sq. in. (929 sq. cm.) or greater.

Under DC 7803 (as in effect prior to October 23, 2008), a 10 
percent rating is warranted for unstable superficial scars.  

Under DC 7804 (as in effect prior to October 23, 2008), a 10 
percent rating is warranted for superficial scars that are 
painful on examination.  This is the maximum evaluation available 
under this diagnostic code and the Veteran's current initial 
evaluation of 10 percent has been assigned pursuant to this code.

Under DC 7805 (as in effect prior to October 23, 2008), scars may 
also be rated based on limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are shown 
below:

(1) Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for any 
reason, there is frequent loss of covering 
of skin over the scar.

The Veteran is currently assigned a 10 percent evaluation for 
residual scarring.  After consideration of the evidence of 
record, the Board finds that there is no basis for an increased 
rating under the regulations.  

First, there is no indication in the evidence of record that the 
right hemi-thorax scarring has resulted in any limitation of 
motion.  Second, there is no clinical indication that the right 
upper quadrant scarring has resulted in underlying soft tissue 
damage or that the area of scarring exceeds 12 sq. in. (77 sq. 
cm).  Third, there is no clinical indication that the scarring 
has resulted in any limitation of function.  

In fact, the January 2009 MRI testing report describes a 
"minimal tiny area" that represents  the scar and states that 
the scar measures less than 1 cm. in thickness; the Veteran's 
disability was described as "minimal scarring from the prior 
stab wound."  As such, an initial rating in excess of 10 percent 
is not warranted.

The Board has considered whether the Veteran is entitled to a 
separate rating for costochondritis.  Costochondritis is not 
listed in the rating schedule.  Where a particular disability for 
which a veteran has been service-connected is not listed, it may 
be rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In determining whether additional disability exists, for purposes 
of a separate rating, a veteran must meet, at minimum, the 
criteria for a compensable rating under the applicable codes.  
Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).

Costochondritis may be rated as a musculoskeletal disability 
under 38 C.F.R. § 4.71a, or alternatively as a muscle disability 
under 38 C.F.R. § 4.73.  However, under either analysis, a 
separate compensable rating is not warranted.  Of note, 
musculoskeletal disabilities are rating on limitation of motion.  
As no limitation of motion has been reported, a separate 
compensable rating is not warranted.

Turning to consideration of a compensable rating for muscle 
injury, thoracic muscle group damage is evaluated under DC 5321.   
38 C.F.R. § 4.73.  In order to warrant a separate 10 percent 
rating, the evidence must show "moderate" damage to Muscle Group 
(MG) XXI, which involves the muscles of respiration.  However, 
the Veteran has not reported, and the evidence does not reflect, 
any respiratory involvement.  In fact, the February 2010 VA 
examiner specifically found that there was no effect on the 
Veteran's respiration.  Therefore, a separate compensable rating 
is not warranted.

The Board acknowledges the Veteran's numerous statements 
indicating that the pain in his chest interferes with his daily 
activities.  Specifically, when describing the effects of his 
pain in a February 2006 statement, he alleged that he was 
affected when bending, lifting, running, sleeping, sitting, and 
driving.  However, these statements are inconsistent with other 
statements of record.  

Specifically, he denied ongoing chest pain in private treatment 
records dated in August 2002, November 2002, February 2003, and 
September 2003.  Furthermore, the objective medical evidence does 
not suggest any loss of range of motion or additional loss of 
function caused by pain.  After reviewing the November 2005 
abdominal ultrasound, a private physician determined that it was 
a "normal study" and stated that it was likely that the Veteran's 
scar tissue did not stretch out well.  As a result, the physician 
recommended that the Veteran loosen up prior to working and that 
he stay fit.  In addition, each of the three VA examinations of 
record revealed no limitation of motion or function caused by the 
scar.

While the Veteran has reported pain, especially with certain 
movements or with sleeping in a certain position, there is no 
clinical evidence of record that the pain causes any limitation 
of motion or an increased limitation of function of the chest, 
lungs or ribs.  The Board notes in this regard that the rating 
schedule does not provide a separate rating for pain.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).

The Board therefore finds that an initial evaluation in excess of 
10 percent for residual scarring is not warranted.  The evidence 
does not show that the Veteran has any limitation of motion due 
to that scar; the evidence does show that he is able to perform 
his activities of daily living.  Furthermore, there is no medical 
evidence of record documenting any finding that this scar is 
large enough that it would warrant an increased rating on the 
basis of size alone.  38 C.F.R. § 4.118.  

The evidence does not show that the scar disability is deep, or 
that it covers an area of at least 12 sq. in. (77 sq. cm).  The 
evidence does not show that the scar disability has resulted in 
some level of functional impairment would warrant a compensable 
rating based on limitation of function of an affected part.  

In addition, there is no evidence to suggest any neurological 
impairment or any impairment of his breathing muscles (thoracic) 
or respiratory function.  Accordingly, a rating in excess of 10 
percent is not warranted pursuant to DCs 7801 and 7805 (as in 
effect prior to October 23, 2008).

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that residual scarring is more severe than 
currently assigned; however, there are no clinical findings 
congruent with the next higher evaluation for the right hemi-
thorax scar disability.  Medical evidence is generally required 
to probatively address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, supra.  

However, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

The Veteran contends that the difficulties he has described he 
experiences due to residual scarring should be evaluated as more 
than 10 percent disabling.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
her senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic codes.  See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the 
Veteran's residual scarring has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports and the imaging reports (ultrasound, CT scan 
and MRI testing)) directly address the criteria under which this 
scarring disability is evaluated.  

As a result, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In summary, after a careful review of the evidence of record, the 
Board finds that the Veteran's right hemi-thorax scar disability 
picture does not more nearly approximate a rating in excess of 10 
percent.  In reaching its conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable.

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds no evidence that the Veteran's disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities.  The 
residual scarring has not rendered impractical the application of 
the regular schedular standards in this case.  

Specifically, the evidence does not demonstrate any period of 
scar-related hospitalization or the need for any extensive 
treatment.  Further, there is no indication in the record that 
the Veteran's stab wound residuals have resulted in any 
occupational impairment or that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the assigned rating.  

Even with complaints of pain, the Veteran has demonstrated 
substantial range of motion and marked interference with his 
occupation of lab technician (prior to his retirement in 2006) is 
not shown.  As stated above, the neither January 2006 VA 
examination nor the February 2009 VA examination demonstrated any 
limitation of motion or additional loss of function.  

Furthermore, the most recent examination of February 2010 also 
did not reveal any limitation of motion or additional loss of 
function, including neurological and respiratory.  As such, the 
manifestations of the Veteran's scarring are not in excess of 
those contemplated by the initial 10 percent evaluation currently 
assigned.  

Even accepting that the Veteran experiences some occupational 
impairment, there is no indication in the record that the average 
industrial impairment from residual scarring would be in excess 
of that contemplated by the assigned rating.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun, 22 Vet. App. at 15.

Therefore, the evidence does not show that residual scarring 
presents such an unusual or exceptional disability picture as to 
require referral for an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own).

In sum, the preponderance of the evidence is against the claim 
for an initial rating in excess of 10 percent based on the 
presence of tenderness on palpation in the area of the linear 3 
cm. scar.  

Because this is an appeal from the initial rating for residual 
scarring, the Board has considered whether a "staged" rating is 
appropriate.  The Board has not found any additional variation in 
the Veteran's symptomatology or clinical findings that would 
warrant the assignment of any staged ratings for that disability 
since the grant of service connection, effective in March 2005.  
The record does not show varying levels of disability for the 
tender/painful scar.  The evidence of record therefore does not 
support the assignment of an initial evaluation in excess of 10 
percent. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that a veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  

In this case, the Veteran has already been awarded TDIU benefits.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.

Because the weight of the evidence does not demonstrate 
limitation of motion or loss of function, the Board finds that 
the Veteran's complaints of pain, standing alone, are not 
sufficient to warrant a rating in excess of 10 percent pursuant 
to the applicable rating criteria for scars and that the 
schedular evaluation in this case is not inadequate.  

As discussed above, there are higher ratings for the Veteran's 
right upper quadrant scarring disability, but the required 
manifestations in this case have not been demonstrated in the 
clinical evidence of record.  The Board further finds no evidence 
of an exceptional disability picture in this case.

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is 
against the Veteran's claim for an initial rating in excess of 10 
percent for the residuals of a stab wound of the right hemi-
thorax, the Board is unable to grant the benefit sought.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  

The Veteran's claim arises from his disagreement with the initial 
evaluation that was assigned to that disability following the 
grant of service connection.  Courts have held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  

As a result, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that an error 
in VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  

Here, the Veteran's service treatment records (STRs) have been 
associated with the claims file.  Private and VA outpatient 
medical treatment records have also been associated with the 
claims file.  He was afforded VA medical examinations in January 
2006, February 2009, and February 2010.  

A medical opinion is adequate when it is based upon consideration 
of a veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Each one of these examinations was conducted by a medical 
professional, and the associated reports reflect review of the 
Veteran's prior medical records.  The examinations included 
reports of the symptoms for the claimed disability and 
demonstrated objective evaluations.  The examiners were able to 
assess and record the condition of the right hemi-thorax area 
scarring.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  In addition, it is not shown that 
the examinations were in any way incorrectly prepared or that the 
VA examiners failed to address the clinical significance of the 
Veteran's claimed injury residuals.  

Further, the VA examination reports addressed the applicable 
rating criteria and the matter of the ventral hernia (bulging 
mass) is addressed in the remand section below.  The post-remand 
examination of February 2010 substantially complied with the 
December 2009 directives in that the size and shape of the scar 
were delineated and the examiner addressed the questions of 
neurological impairment and how the residuals impacted the 
Veteran's respiration, sleep and movements during the day.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

However, a Court or Board remand confers upon a veteran the right 
to substantial, but not strict, compliance with that order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As a result, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the Veteran was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board finds that the information provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the September 2005, and March 2006 rating decisions, 
along with the March 2006 Statement of the Case (SOC), explained 
the basis for the RO's actions, and provided him with 
opportunities to submit more evidence.  

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that he has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
The April 2006 and February 2009 letters from the RO contained 
the information required by Dingess. 

Furthermore, the Veteran was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide, and he was supplied with the text of 38 C.F.R. § 3.159.  
He did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain for 
him that were not obtained.  He had previously been given more 
than one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The Veteran was provided with notice as to the medical evidence 
needed for increased evaluations for scar disabilities, as well 
as the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision above have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

An initial evaluation in excess of 10 percent for the scar 
residuals of a bayonet wound in the right upper quadrant is 
denied


REMAND

A determination has been made that additional development is 
necessary.  Accordingly, further appellate consideration will be 
deferred; this case is remanded to the AMC/RO for action as 
described below.

The Veteran has been seeking a separate evaluation for the 
bulging area around the area of his right upper quadrant scar 
disability.  In a written statement dated in March 2010, he 
reported that he had been issued a support belt by the VA 
physical therapy/brace department that same month.  This belt 
would be for the ventral hernia described in the medical evidence 
above and in the claims file.

As previously noted, service-connected disabilities are to be 
rated separately as long as none of the symptomatology for any 
one condition is duplicative of or overlapping with the 
symptomatology of another.  Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.14.  

There are some objective medical findings relating to the 
existence of a ventral hernia associated with the bayonet wound 
scar disability.  The January 2006 VA medical examination found 
that an intermittent spontaneously reducible incisional hernia 
was present.  The Veteran recently reported that a VA health care 
provider has prescribed a support belt for that hernia.  
Therefore, VA must consider whether a separate compensable 
evaluation is warranted for the ventral hernia.  

However, the record is not complete as the cited March 2010 VA 
treatment records are not included in the claims file.  On 
remand, the medial records documenting the use of a support belt 
should be obtained, if any.

Finally, the Veteran submitted a timely NOD, in March 2008, in 
which he referred to disagreement with the initial 50 percent 
rating assigned by the RO for PTSD.  While the RO subsequently 
issued a rating decision in September 2009 in which the 
evaluation for PTSD was increased to 70 percent, effective as of 
January 11, 2007, the evidence of record does not contain any 
evidence that the Veteran has ever indicated that the newly-
assigned 70 percent for PTSD satisfied his appeal.  

Because the RO did not subsequently issue an SOC addressing that 
PTSD rating issue, the Board must remand the issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the following:

1.  The AMC/RO must assure itself that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159 and any other applicable legal 
precedent has been completed.  

2.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any ventral 
hernia problems since 2005.  The AMC/RO should 
obtain any such records that have not been 
previously secured.  

3.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of any other 
post-service medical care providers, private or 
government, who have treated him for his 
ventral hernia.  After securing the necessary 
release(s), the AMC/RO should obtain any such 
records that have not been previously secured.  

4.  To the extent there is an attempt to obtain 
any of these records that is unsuccessful, the 
claims file should contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  The AMC/RO should take such additional 
development action(s) as it deems proper with 
respect to the claim on appeal, including 
arranging for any and all appropriate VA 
examinations, and following all applicable 
regulations and directives implementing the 
provisions of the VCAA delineating VA's duties 
regarding notice and development.

6.  After all appropriate development has 
been accomplished, including the scheduling 
of an examination if needed, the AMC/RO 
should again review the record, including 
any newly acquired evidence, and re-
adjudicate the claim on appeal.  
Consideration should be given to the 
possibility of a separate rating for a 
ventral hernia, and any other potential 
sources of a further disability rating of 
the right upper quadrant bayonet stab wound 
residuals.  

The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories; 38 C.F.R. 
§§ 3.321, 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

7.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable statutes and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.

8.  The RO should re-examine the Veteran's 
claim of entitlement to an initial 
evaluation in excess of 70 percent for 
PTSD.  If no additional development is 
required, the AMC/RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the Veteran's 
withdrawal of the NOD.  If, and only if, 
the Veteran files a timely substantive 
appeal, should this issue be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


